 1 HOWARD & HOWARD ATTORNEYS PLLC

 2
     Jennifer R. Lloyd, Esq.
     California State Bar No. 310661
 3   Beverly Hills Triangle 1
 4   9595 Wilshire Boulevard, Suite 900
     Beverly Hills, CA 90212
 5   Telephone: (424) 303-7700
 6   Facsimile: (424) 274-3202
     Email: jl@h2law.com
 7   Attorney for Plaintiff
 8   Full Tilt Boogie, LLC and James R. Kirner

 9                        UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12 FULL TILT BOOGIE, LLC,                   Case No.: CV 19-09090-ODW(KES)
13                     Plaintiff,
                                            ORDER RE
14         v.                               STIPULATED PROTECTIVE
15 KEP FORTUNE, LLC, JEROEN BIK,            ORDER

16 and MIRAY BIK,

17                     Defendants.

18

19

20 KEP FORTUNE, LLC,

21                    Counter-claimant
22        v.
23 FULL TILT BOOGIE, LLC, JAMES
     R. KIRNER, THE JIMMY K, INC.,
24
     AND ROES 1-10,
25
                     Counter-defendants
26

27

28

                                                 1
                                     STIPULATED PROTECTIVE ORDER
 1 1.     A.     PURPOSES AND LIMITATIONS
 2        Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public disclosure

 4 and from use for any purpose other than prosecuting this litigation may be warranted.

 5 Accordingly, the parties hereby stipulate to and petition the Court to enter the following

 6 Stipulated Protective Order. The parties acknowledge that this Order does not confer

 7 blanket protections on all disclosures or responses to discovery and that the protection

 8 it affords from public disclosure and use extends only to the limited information or items

 9 that are entitled to confidential treatment under the applicable legal principles. The

10 parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

11 Protective Order does not entitle them to file confidential information under seal; Civil

12 Local Rule 79-5 sets forth the procedures that must be followed and the standards that

13 will be applied when a party seeks permission from the court to file material under seal.

14

15        B.     GOOD CAUSE STATEMENT
16        This action is likely to involve trade secrets, customer and pricing lists and other
17 valuable research, development, commercial, financial, technical and/or proprietary

18 information for which special protection from public disclosure and from use for any

19 purpose other than prosecution of this action is warranted. Such confidential and

20 proprietary materials and information consist of, among other things, confidential

21 business or financial information, information regarding confidential business practices,

22 or other confidential research, development, or commercial information (including

23 information implicating privacy rights of third parties), information otherwise generally

24 unavailable to the public, or which may be privileged or otherwise protected from

25 disclosure under state or federal statutes, court rules, case decisions, or common law.

26 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of

27 disputes over confidentiality of discovery materials, to adequately protect information

28 the parties are entitled to keep confidential, to ensure that the parties are permitted
                                                   2
                                      STIPULATED PROTECTIVE ORDER
 1 reasonable necessary uses of such material in preparation for and in the conduct of trial,

 2 to address their handling at the end of the litigation, and serve the ends of justice, a

 3 protective order for such information is justified in this matter. It is the intent of the

 4 parties that information will not be designated as confidential for tactical reasons and

 5 that nothing be so designated without a good faith belief that it has been maintained in

 6 a confidential, non-public manner, and there is good cause why it should not be part of

 7 the public record of this case.

 8 2.      DEFINITIONS
 9         2.1   Action: This pending federal law suit.
10         2.2   Challenging Party: a Party or Non-Party that challenges the designation of
11 information or items under this Order.

12         2.3   “CONFIDENTIAL” Information or Items: information (regardless of how
13 it is generated, stored or maintained) or tangible things that qualify for protection under

14 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

15 Statement.

16         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
17 support staff).

18         2.5   Designating Party: a Party or Non-Party that designates information or
19 items    that it produces in disclosures or in responses to discovery as
20 “CONFIDENTIAL.”

21         2.6   Disclosure or Discovery Material: all items or information, regardless of
22 the medium or manner in which it is generated, stored, or maintained (including, among

23 other things, testimony, transcripts, and tangible things), that are produced or generated

24 in disclosures or responses to discovery in this matter.

25         2.7   Expert: a person with specialized knowledge or experience in a matter
26 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

27 expert witness or as a consultant in this Action.

28
                                                   3
                                       STIPULATED PROTECTIVE ORDER
 1        2.8     House Counsel: attorneys who are employees of a party to this Action.
 2 House Counsel does not include Outside Counsel of Record or any other outside

 3 counsel.

 4        2.9     Non-Party: any natural person, partnership, corporation, association, or
 5 other legal entity not named as a Party to this action.

 6        2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 7 this Action but are retained to represent or advise a party to this Action and have

 8 appeared in this Action on behalf of that party or are affiliated with a law firm which

 9 has appeared on behalf of that party, and includes support staff.

10        2.11 Party: any party to this Action, including all of its officers, directors,
11 employees, consultants, retained experts, and Outside Counsel of Record (and their

12 support staffs).

13        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14 Discovery Material in this Action.

15        2.13 Professional Vendors: persons or entities that provide litigation support
16 services     (e.g., photocopying, videotaping, translating, preparing exhibits or
17 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

18 their employees and subcontractors.

19        2.14 Protected Material: any Disclosure or Discovery Material that is
20 designated as “CONFIDENTIAL.”

21        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
22 from a Producing Party.

23 3.     SCOPE
24        The protections conferred by this Stipulation and Order cover not only Protected
25 Material (as defined above), but also (1) any information copied or extracted from

26 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected

27 Material; and (3) any testimony, conversations, or presentations by Parties or their

28 Counsel that might reveal Protected Material.
                                                   4
                                      STIPULATED PROTECTIVE ORDER
 1        Any use of Protected Material at trial shall be governed by the orders of the trial
 2 judge. This Order does not govern the use of Protected Material at trial.

 3 4.     DURATION
 4        Once a case proceeds to trial, all of the information that was designated as
 5 confidential or maintained pursuant to this protective order becomes public and will be

 6 presumptively available to all members of the public, including the press, unless

 7 compelling reasons supported by specific factual findings to proceed otherwise are

 8 made to the trial judge in advance of the trial. See Kamakana v. City and County of

 9 Honolulu. 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”

10 showing for sealing documents produced in discovery from “compelling reasons”

11 standard when merits-related documents are part of court record). Accordingly, the

12 terms of this protective order do not extend beyond the commencement of the trial.

13 5.     DESIGNATING PROTECTED MATERIAL
14        5.1      Exercise of Restraint and Care in Designating Material for Protection.
15 Each Party or Non-Party that designates information or items for protection under this

16 Order must take care to limit any such designation to specific material that qualifies

17 under the appropriate standards. The Designating Party must designate for protection

18 only those parts of material, documents, items, or oral or written communications that

19 qualify so that other portions of the material, documents, items, or communications for

20 which protection is not warranted are not swept unjustifiably within the ambit of this

21 Order.

22        Mass, indiscriminate, or routinized designations are prohibited. Designations that
23 are shown to be clearly unjustified or that have been made for an improper purpose

24 (e.g., to unnecessarily encumber the case development process or to impose

25 unnecessary expenses and burdens on other parties) may expose the Designating Party

26 to sanctions.

27

28
                                                  5
                                      STIPULATED PROTECTIVE ORDER
 1        If it comes to a Designating Party’s attention that information or items that it
 2 designated for protection do not qualify for protection, that Designating Party must

 3 promptly notify all other Parties that it is withdrawing the inapplicable designation.

 4        5.2    Manner and Timing of Designations. Except as otherwise provided in this
 5 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

 6 or ordered, Disclosure or Discovery Material that qualifies for protection under this

 7 Order must be clearly so designated before the material is disclosed or produced.

 8        Designation in conformity with this Order requires:
 9               (a)     for information in documentary form (e.g., paper or electronic
10 documents, but excluding transcripts of depositions or other pretrial or trial

11 proceedings),       that the Producing Party affix at a minimum, the legend
12 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

13 contains protected material. If only a portion or portions of the material on a page

14 qualifies for protection, the Producing Party also must clearly identify the protected

15 portion(s) (e.g., by making appropriate markings in the margins).

16         A Party or Non-Party that makes original documents available for inspection
17 need not designate them for protection until after the inspecting Party has indicated

18 which documents it would like copied and produced. During the inspection and before

19 the designation, all of the material made available for inspection shall be deemed

20 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

21 copied and produced, the Producing Party must determine which documents, or portions

22 thereof, qualify for protection under this Order. Then, before producing the specified

23 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page

24 that contains Protected Material. If only a portion or portions of the material on a page

25 qualifies for protection, the Producing Party also must clearly identify the protected

26 portion(s) (e.g., by making appropriate markings in the margins).

27

28
                                                  6
                                      STIPULATED PROTECTIVE ORDER
 1               (b)   for testimony given in depositions that the Designating Party
 2 identify the Disclosure or Discovery Material on the record, before the close of the

 3 deposition all protected testimony.

 4               (c)   for information produced in some form other than documentary and
 5 for any other tangible items, that the Producing Party affix in a prominent place on the

 6 exterior of the container or containers in which the information is stored the legend

 7 “CONFIDENTIAL.” If only a portion or portions of the information warrants

 8 protection, the Producing Party, to the extent practicable, shall identify the protected

 9 portion(s).

10        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
11 failure to designate qualified information or items does not, standing alone, waive the

12 Designating Party’s right to secure protection under this Order for such material. Upon

13 timely correction of a designation, the Receiving Party must make reasonable efforts to

14 assure that the material is treated in accordance with the provisions of this Order.

15 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
16        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
17 designation of confidentiality at any time that is consistent with the Court’s Scheduling

18 Order.

19        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
20 resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,

21 telephonic discovery hearings on the Court's website.

22        6.3    The burden of persuasion in any such challenge proceeding shall be on the
23 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,

24 to harass or impose unnecessary expenses and burdens on other parties) may expose the

25 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn

26 the confidentiality designation, all parties shall continue to afford the material in

27 question the level of protection to which it is entitled under the Producing Party’s

28 designation until the Court rules on the challenge.
                                                  7
                                      STIPULATED PROTECTIVE ORDER
 1 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 2        7.1   Basic Principles. A Receiving Party may use Protected Material that is
 3 disclosed or produced by another Party or by a Non-Party in connection with this Action

 4 only for prosecuting, defending, or attempting to settle this Action. Such Protected

 5 Material may be disclosed only to the categories of persons and under the conditions

 6 described in this Order. When the Action has been terminated, a Receiving Party must

 7 comply with the provisions of section 13 below (FINAL DISPOSITION).

 8        Protected Material must be stored and maintained by a Receiving Party at a
 9 location and in a secure manner that ensures that access is limited to the persons

10 authorized under this Order.

11        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12 ordered by the court or permitted in writing by the Designating Party, a Receiving Party

13 may disclose any information or item designated “CONFIDENTIAL” only to:

14              (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
15 well as employees of said Outside Counsel of Record to whom it is reasonably

16 necessary to disclose the information for this Action;

17              (b)    the Receiving Party, and its officers, directors, and employees
18 (including House Counsel) to whom disclosure is reasonably necessary for this Action;

19              (c)    Experts (as defined in this Order) of the Receiving Party to whom
20 disclosure is reasonably necessary for this Action and who have signed the

21 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

22              (d)    the court and its personnel;
23              (e)    court reporters and their staff;
24              (f)    professional jury or trial consultants, mock jurors, and Professional
25 Vendors to whom disclosure is reasonably necessary for this Action and who have

26 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) ;

27              (g)    the author or recipient of a document containing the information or
28 a custodian or other person who otherwise possessed or knew the information;
                                                   8
                                      STIPULATED PROTECTIVE ORDER
 1              (h)    during their depositions, witnesses, and attorneys for witnesses, in
 2 the Action to whom disclosure is reasonably necessary provided: (1) the deposing party

 3 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

 4 not be permitted to keep any confidential information unless they sign the

 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed

 6 by the Designating Party or ordered by the court. Pages of transcribed deposition

 7 testimony or exhibits to depositions that reveal Protected Material may be separately

 8 bound by the court reporter and may not be disclosed to anyone except as permitted

 9 under this Stipulated Protective Order; and

10              (i)    any mediator or settlement officer, and their supporting personnel,
11 mutually agreed upon by any of the parties engaged in settlement discussions.

12 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13        OTHER LITIGATION
14        If a Party is served with a subpoena or a court order issued in other litigation that
15 compels disclosure of any information or items designated in this Action as

16 “CONFIDENTIAL,” that Party must:

17              (a)    promptly notify in writing the Designating Party. Such notification
18 shall include a copy of the subpoena or court order;

19              (b)    promptly notify in writing the party who caused the subpoena or
20 order to issue in the other litigation that some or all of the material covered by the

21 subpoena or order is subject to this Protective Order. Such notification shall include a

22 copy of this Stipulated Protective Order; and

23              (c)    cooperate with respect to all reasonable procedures sought to be
24 pursued by the Designating Party whose Protected Material may be affected. If the

25 Designating Party timely seeks a protective order, the Party served with the subpoena

26 or court order shall not produce any information designated in this action as

27 “CONFIDENTIAL” before a determination by the court from which the subpoena or

28 order issued, unless the Party has obtained the Designating Party’s permission. The
                                                   9
                                      STIPULATED PROTECTIVE ORDER
 1 Designating Party shall bear the burden and expense of seeking protection in that court

 2 of its confidential material and nothing in these provisions should be construed as

 3 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive

 4 from another court.

 5 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 6        IN THIS LITIGATION
 7               (a)    The terms of this Order are applicable to information produced by a
 8 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

 9 produced by Non-Parties in connection with this litigation is protected by the remedies

10 and relief provided by this Order. Nothing in these provisions should be construed as

11 prohibiting a Non-Party from seeking additional protections.

12               (b)    In the event that a Party is required, by a valid discovery request, to
13 produce a Non-Party’s confidential information in its possession, and the Party is

14 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential

15 information, then the Party shall:

16                      (1)   promptly notify in writing the Requesting Party and the Non-
17 Party that some or all of the information requested is subject to a confidentiality

18 agreement with a Non-Party;

19                      (2)   promptly provide the Non-Party with a copy of the Stipulated
20 Protective Order in this Action, the relevant discovery request(s), ant reasonably

21 specific description of the information requested; and

22                      (3)   make the information requested available for inspection by
23 the Non-Party, if requested.

24               (c)    If the Non-Party fails to seek a protective order from this court
25 within 14 days of receiving the notice and accompanying information, the Receiving

26 Party may produce the Non-Party’s confidential information responsive to the discovery

27 request. If the Non-Party timely seeks a protective order, the Receiving Party shall not

28 produce any information in its possession or control that is subject to the confidentiality
                                                   10
                                        STIPULATED PROTECTIVE ORDER
 1 agreement with the Non-Party before a determination by the court. Absent a court order

 2 to the contrary, the Non-Party shall bear the burden and expense of seeking protection

 3 in this court of its Protected Material.

 4 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6 Protected Material to any person or in any circumstance not authorized under this

 7 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing

 8 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve

 9 all unauthorized copies of the Protected Material, (c) inform the person or persons to

10 whom unauthorized disclosures were made of all the terms of this Order, and (d) request

11 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

12 that is attached hereto as Exhibit A.

13 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14        PROTECTED MATERIAL
15        When a Producing Party gives notice to Receiving Parties that certain
16 inadvertently produced material is subject to a claim of privilege or other protection,

17 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

18 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

19 may be established in an e-discovery order that provides for production without prior

20 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

21 parties reach an agreement on the effect of disclosure of a communication or

22 information covered by the attorney-client privilege or work product protection, the

23 parties may incorporate their agreement in the stipulated protective order submitted to

24 the court.

25 12.    MISCELLANEOUS
26        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27 person to seek its modification by the Court in the future.

28
                                                  11
                                       STIPULATED PROTECTIVE ORDER
 1        12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2 Protective Order no Party waives any right it otherwise would have to object to

 3 disclosing or producing any information or item on any ground not addressed in this

 4 Stipulated Protective Order. Similarly, no Party waives any right to object on any

 5 ground to use in evidence of any of the material covered by this Protective Order.

 6        12.3 Filing Protected Material. A Party that seeks to file under seal any
 7 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

 8 only be filed under seal pursuant to a court order authorizing the sealing of the specific

 9 Protected Material at issue. If a Party's request to file Protected Material under seal is

10 denied by the court, then the Receiving Party may file the information in the public

11 record unless otherwise instructed by the court.

12 13.    FINAL DISPOSITION
13        After the final disposition of this Action, as defined in paragraph 4, within 60
14 days of a written request by the Designating Party, each Receiving Party must return all

15 Protected Material to the Producing Party or destroy such material. As used in this

16 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

17 summaries, and any other format reproducing or capturing any of the Protected

18 Material. Whether the Protected Material is returned or destroyed, the Receiving Party

19 must submit a written certification to the Producing Party (and, if not the same person

20 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

21 category, where appropriate) all the Protected Material that was returned or destroyed

22 and (2) affirms that the Receiving Party has not retained any copies, abstracts,

23 compilations, summaries or any other format reproducing or capturing any of the

24 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

25 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

26 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

27 work product, and consultant and expert work product, even if such materials contain

28
                                                  12
                                      STIPULATED PROTECTIVE ORDER
 1 Protected Material. Any such archival copies that contain or constitute Protected

 2 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

 3         14.   Any violation of this Order may be punished by any and all appropriate
 4 measures including, without limitation, contempt proceedings and/or monetary

 5 sanctions.

 6

 7 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 8

 9 DATED         May 7, 2021
10

11         /s/ Jennifer R. Lloyd
     Attorneys for Plaintiff
12

13

14 DATED         May 7, 2021
15

16         /s/ Al Mohajerian
     Attorneys for Defendant
17

18

19

20
       IT IS SO ORDERED.
21
       Dated: May 10, 2021
22
                                            _______________________________
23
                                            Hon. Karen E. Scott
24                                          United States Magistrate Judge
25

26

27

28
                                                13
                                    STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
           I, _______________________________________ [print or type full name], of
 4
     _________________________ [print or type full address], declare under penalty of
 5
     perjury that I have read in its entirety and understand the Stipulated Protective Order
 6
     that was issued by the United States District Court for the Central District of California
 7
     on [date] in the case of __________________ [insert formal name of the case and the
 8
     number and initials assigned to it by the court], I agree to comply with and to be bound
 9
     by all the terms of this Stipulated Protective Order and I understand and acknowledge
10
     that failure to so comply could expose me to sanctions and punishment in the nature of
11
     contempt. I solemnly promise that I will not disclose in any manner any information or
12
     item that is subject to this Stipulated Protective Order to any person or entity except in
13
     strict compliance with the provisions of this Order. I further agree to submit to the
14
     jurisdiction of the United States District Court for the Central District of California for
15
     the purpose of enforcing the terms of this Stipulated Protective Order, even if such
16
     enforcement proceedings occur after termination of this action. I hereby appoint
17
     _________________________ [print or type full name] of ____________________
18
     [print or type full address and telephone number] as my California agent for service of
19
     process in connection with this action or any proceedings related to enforcement of this
20
     Stipulated Protective Order.
21

22 Date:

23
     City and State where sworn and signed:
24
     Printed name:
25

26 Signature:

27

28
                                                    14
                                        STIPULATED PROTECTIVE ORDER
